Case 18-19470-RAM Docé68 Filed 02/12/21 Pagelof3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

MIAMI DIVISION
IN RE: CASE NO.: 18-19470-RAM
Rigo Alexander Folgar
Stephanie Morales CHAPTER 13
DEBTORS /

 

MOTION TO ALLOW PURCHASE OF VEHICLE

COME NOW, the Debtors, Rigo Alexander Folgar and Stephanie Morales, by and through

their undersigned counsel and move this Honorable Court for an Order Allowing Purchase of

Vehicle and as grounds therefore state:

1. Debtors filed a voluntary petition for bankruptcy under Chapter 13 on August 2, 2018.

Zi Debtors are seeking permission from this Court to allow them to enter into a contract

to purchase a 2017 Audi Q3. A copy of the purchase agreement is attached hereto as

“Exhibit A”.

3. Under said contract, debtor is only giving a $500.00 down payment that is being paid

by debtors income.

WHEREFORE, the Debtors, Rigo Alexander Folgar and Stephanie Morales, respectfully

requests this Court enter an Order Granting Debtors’ Motion to Allow Purchase of vehicle.

I Hereby Certify that I am admitted to the Bar of the United States District Court for the
Southern District Court for the Southern District of Florida and I am in compliance with the

additional qualifications to practice in the Court set forth in Local Rule 2090-1 (A).

Respectfully Submitted:

Law Offices of Patrick L. Cordero, Esq.

Attorney for Debtors
7333 Coral Way
Miami, Florida 33155
Tel: (305) 445-4855

/s/ (FILED CM/ECF)
PATRICK L. CORDERO, ESQ.
FL Bar No. 801992
Case 18-19470-RAM Docé68 Filed 02/12/21 Page 2of3

“Exhibit A”
Case 18-19470-RAM Docé68 Filed 02/12/21 Page 3of3
[LAW 553-FL-ARB-eps 9/19

RETAIL INSTALLMENT SALE CONTRACT — SIMPLE FINANCE CHARGE
(WITH ARBITRATION PROVISION)

 

Buyer Name and Address Co-Buyer Name and Address Seller - Creditor (Name and Address)
Rigo Alexander Folgar Ambar Motors Inc

11556 SW 254 ST, 4875 NW 77th Ave,

HOMESTEAD, FL, 33032 Doral, FL, 33166

Buyer's Birth Month: FEB Co-Buyer's Birth Month:

 

 

 

 

 

You, the Buyer (and Co-Buyer, if any), may buy the vehicle below for cash or on credit. By signing this contract, you choose to buy the vehicle
on credit under the agreements in this contract. You agree 30 pay the Seller-Creditor (sometimes “we” or "us" in this contract) the Amount Financed and
Finance Charge in U.S. funds according to the payment schedule below. We will figure your finance charge on a daily basis at the Base Rate of

 

 

——16.99 % per year. The Truth-In-Lending Disclosures below are part of this cortract.
You have thoroughly inspected, accepted, and approved the vehicle in all respects.
New/Used/ Weight
Demo Year Make and Model (lps.) Vehicle Identification Number Primary Use For Which Purchased
Personal, family, or household unless
AUDI otherwise indicated below
CO business
Used 2017 a3 WA1BCCFS4HR017105 CO agricuiturat Oo

 

 

 

 

 

 

 

You agree that we advised you whether, based on sellers knowledge, the vehicle was titled, registered, or used as a taxicab, police vehicle, short term rental or is
a vehicle that is rebuilt or assembled from parts, a kit car, a repica, a flood vehicle, or a marufacturer buy back,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEDERAL TRUTH-IN-LENDING DISCLOSURES WARRANTIES SELLER DISCLAIMS
rencewrace | Chance | _Aonecs | rayne | "Sime | |Uess he Seer makes a witen warany,
enters into a service contract within 90 days
thecostot | amounttne | credt rece | witearrsunt abe | yee a}S0s'o! | fom the date ofthis contrat the Sellr male
your credit as credit will to you or you have made all | credit, including | /no warranties, express or implied, on the
a yearly rate. cost you. on your behaiff. payments as your down vehicle, and there will be no implied warranties
meee | 60000 _,,| | of merchantability or of fitness for a particular
Cake purpose.
16.09 94) ¢ 14,066.59 $ 24,879.65 $ 38,946.24 Gries This provision does not affect any warranties
Your Payment Schedule Will Be: (e) means an estimate | | covering the vehicle that the vehicle manufacturer
Number of Amount of When Payments may provide.
Payments Payments Are Bue
72 540.92 Monthly beginning 03/06/2021 Returned Payment Charge: Ifany check or other payment instrument you
give us is dishonored or any electronic payment you make is reluined
unpaid, you will pay a charge of $25 if the payment amount Is $50 or lass:
$30 if the payment amount is over $50 but not more than $200; $40 if the
Or As Follows: payment amount is over $300; or such amount as permitted by law,
Florida documentary stamp tax required by law in the amount of
$87.15 has been paid or will be paid
Late Charge. If payment is not received in full within ___10 days after it is due, you will pay a late charge directly to the Department of Revenue,
of __5__% of each installment, Certificate of Registration No.

 

 

 

 

 

Prepayment. If you pay early, you may have to pay a penalty.
Security Interest. You are giving a security interest in the vehicle being purchased.
Additional information: See this contract for more information including information about nonpayment,

 

 

 

default, prepayment penalties, any required repayment in full before the scheduled date and security interest.

You assign all manufacturer rebates and cash back
incentives used as a downpayment on this contract to seller.
You agree to complete all documents required for assignment
of rebates and incentives.

 

 

Buyer Signs X Co-BuyerSignsX

 

LAW 553-FL-ARB-eps 919 vt Page 1 of 6
